*262MEMORANDUM **
Jose Luis Meza Fuentes appeals from his guilty-plea conviction and 120-month sentence imposed for conspiracy to distribute and distribution of more than 5 kilograms of cocaine, in violation of 21 U.S.C. §§ 841 and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Fuentes’ counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record.
Counsel has identified and correctly rejected one potential issue for appeal, whether Fuentes was entitled to the benefits of the safety valve provision of United States Sentencing Guideline § 5C1.2. See United States v. Miller, 151 F.3d 957, 958 (9th Cir.1998) (holding that a defendant who fails to disclose all information concerning offenses that were part of the same course of conduct is not entitled to safety valve relief). Fuentes has not filed a pro se supplemental brief.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84,109 S.Ct. 346,102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.